JOHNSON, J.
This is an appeal from a judgment of the district court of Grant county rendered on the 27th day of April, 1949. The motion for new trial was overruled on the 9th day of June, 1949. The petition in error with-case-made attached was filed in this court on April 24, 1950.
The defendants in error have filed a motion to dismiss the appeal for the reason this proceeding was not commenced within six months from the rendition of the judgment or order overruling the motion for new trial. 12 O. S. 1941 §972 provides that all proceedings for reversing, vacating or modifying a judgment or final order shall be commenced within six months from the rendition of the judgment or final order complained of.
In the case of Provident Life & Accident Ins. Co. v. Austin, 161 Okla. 280, 18 P. 2d 539, the syllabus is as follows:
“Where a petition in error is not filed in this court until after the expiration of six months from the date of the judgment or order appealed from, the appeal will be dismissed for want of jurisdiction.”
To like effect, see Gilmore v. Smith, 93 Okla. 4, 219 P. 92; Verschoyle v. McDaniels, 127 Okla. 166, 260 P. 55; Williams et al. v. Local Building & Loan Ass’n of Oklahoma City, 165 Okla. 244, 25 P. 2d 1086; Bishop v. Harris, 168 Okla. 626, 34 P. 2d 243.
The time in which to file the appeal in this action expired on December 9, 1949. Since the petition in error with case-made attached was not filed in this court until the 24th day of April, 1950, this court is without jurisdiction to hear and determine the cause, and the appeal is dismissed.
ARNOLD, V. C. J., and WELCH, CORN, GIBSON, LUTTRELL, HALLEY, and O’NEAL, JJ., concur.